department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-3991-96 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject field_service_advice deduction of copyright infringement litigation costs this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer corp a corp b x year year year year year year year issue whether costs incurred in the pursuit and settlement of a copyright infringement action instituted by taxpayer may be deducted as ordinary and necessary trade_or_business_expenses or instead must be capitalized conclusion to the extent that the litigation costs relate to the recovery_of lost income these should be deductible when accrued by taxpayer however to the extent the costs are associated with a contest regarding taxpayer’s property interest itself these costs may be capital facts in year taxpayer and corp a entered into a certain product licensing agreement the year agreement whereby corp a would endeavor to develop certain products for use by customers in conjunction with taxpayer’s products to that end taxpayer loaned various technological products to corp a with the express provision that title thereto would be retained by taxpayer this year agreement was terminated in year and eventually replaced in year with a new agreement the year agreement in the year agreement corp a acknowledged certain under that same year agreement taxpayer granted corp a the year agreement nevertheless did not end the dispute between taxpayer and corp a in year taxpayer filed a federal district_court action against corp a and corp b claiming copyright infringement taxpayer asserted the infringement of x registered copyrights in all taxpayer also charged corp a with facilitating the infringement by corp b as well as direct infringement by corp a’s own products taxpayer sought damages under the applicable copyright statutes and injunctive relief including the destruction of all infringing products held by the defendants the defendants’ answers included the factual assertion that the and the legal defenses of and certain copyright defenses including functionality lack of originality lack of similarity and others neither defendant challenged the title or ownership per se of the copyrights which taxpayer had relied upon in its action corp a’s answer conceded that taxpayer had received the certificates of registration for the works in suit indeed the district_court noted that the parties do not dispute taxpayer’s ownership of valid copyrights after several years of pretrial motions and rulings summary_judgment was granted in favor of defendants taxpayer claimed deductions in connection with the suit for legal expenses it incurred during the year through year taxable years and for certain settlement payments made in the year taxable_year examination disallowed all said deductions finding these to be capital expenditures the expenses for year and year however were conceded by appeals the year through year taxable years have not been resolved and are currently in appeals’ jurisdiction law and analysis sec_162 provides that a deduction from income shall be allowed for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 provides that no deduction is allowed for capital expenditures the provisions of sec_263 take precedence over the business_expense deduction of sec_162 see sec_161 thus the norm is capitalization 503_us_79 in determining whether litigation expenses are deductible the origin and character of the claim with respect to which an expense was incurred is the controlling test 372_us_39 gilmore dealt with the expenses of a divorce proceeding to defend against claims of community_property ownership of certain closely-held corporate stock the supreme court held those proceedings and the costs thereof stemmed entirely from the marital relationship id pincite because the costs were personal they were also nondeductible the origin_of_the_claim_test has also been adopted to determine whether litigation costs conceded to have been made in a trade_or_business context are either currently deductible ordinary expenses or capital expenditures to be currently deductible the legal expenses may not have their origin in the acquisition or disposition of a capital_asset see 397_us_572 397_us_580 a corollary to that principle regarding asset acquisition disposition is that the cost of defending or perfecting title to property is inherently a capital_expenditure sec_1 a see also 311_f2d_235 ct_cl as discussed below however the precise nature of the property itself must still be recognized and distinguished from other_property rights intangible intellectual_property right grants in the united_states chiefly take the form of patent trademark or copyright despite the long history and increasingly commonplace nature of legal actions involving such rights the tax treatment of the costs incurred therein as yet remains less than routine this is true as a matter of service position as well as judicial precedent while from a federal_income_tax vantage viewing all such intellectual_property litigation generically certainly has the unarguable appeal of expediency such treatment also ignores the actual inherent differences and purposes of the various rights and remedies involved those differences inter alia include the life of such property grants the rationales and business reasons for asserting such property rights and against which entities the industry context the appropriate legal and factual defenses to any claimed infringement whether the taxpayer is the plaintiff or defendant in the action in issue and the ultimate result of the underlying litigation and or settlement thus although analogies among the various precedents that have delved into this area may be of some help the factual circumstances and particular intangible_property rights involved in the underlying litigation must still be critically examined in each case separately see revrul_78_389 1978_2_cb_126 with those distinguishing considerations kept in mind we should then look to the specific cases applying the general principles set out above the trademark and tradename cases specifically are probably the better settled of this group however those cases are of peculiar pedigree it has been expressly held that legal fees incurred in a trademark infringement action are not deductible as ordinary and necessary expenses 523_f2d_137 10th cir aff’g 62_tc_509 the tenth circuit in medco relied in part upon 331_f2d_360 2d cir aff’g 40_tc_318 danskin held that costs to prevent trademark infringement resemble the cost of perfecting or preserving title to property a cost well established as a capital_expenditure id pincite see also 280_fsupp_796 n d ill parsing the underlying causes and the ultimate determination and settlement reached with regard to each of those counts the opinion indicates that--although legal expenses for securing a judicial determination in rights to a specific trademark were chargeable to capital expenditure--the legal expenses for recovering lost profits as a result of infringement of a trademark by another should be currently deductible as ordinary and necessary business_expenses the court found that the taxpayer's motivation--and so too its costs--should be equally divided between capital and current expenses compare j r wood sons inc v commissioner tcmemo_1962_189 where the cost of an unsuccessful trademark infringement action was held entirely deductible notwithstanding wood another likely explanation of the more uniform treatment of costs in the trademark cases is that the trademark cases involved former sec_177 and the regulations thereunder of the code which by their own terms only applied to trademark and tradename-not to patents and copyrights former sec_177 repealed in provided that capital trademark expenditures could be amortized over five years those expenditures included the costs of protection and defense of trademarks the regulations specifically stated that the section applied to litigation expenses connected with infringement proceedings sec_1 b no analogous provision existed for patent and copyright litigation expenditures on balance regardless of the underpinning of their rationales the trademark cases should not be offered as especially apposite authority for the capitalization of litigation costs in the copyright or patent context a more apt-if still inexact-comparison does exist between patents and copyrights patents and copyrights are intended to grant their author or inventor the exclusive right to their work for a limited time so as to promote the progress of science and useful arts u s constitution art i cl regarding patents while it is unquestionably a property right having some value note that simply because the united_states patent and trademark office pto has issued the patent does not foreclose a subsequent challenge to that patent monopoly by another party in court one reason for this is that the examination of patent claims and the granting thereof remains essentially an ex_parte process in litigating a patent infringement action therefore recognize that the first defense wood was expressly questioned in g_c_m date pincite and its result was rejected the g_c_m asserts that protection of the trademarks involved in wood was distinguishable from the patent litigation costs that the g_c_m was addressing because the wood costs were not integrally related to the taxpayer s’ business es and preservation of income id pincite of the alleged infringer is almost invariably that no valid patent exists in other words the purported patent should never have issued from the pto it is up to the plaintiff patent-holder to rebut that assertion in essence while sometimes going so far as to admit using the invention method or device described in the patent ie the purported infringement the defendant will still almost always argue that the patent should never have issued from the pto in the first place that there can be no infringement of an invalid patent is an inviolable tenet of patent law see eg 494_f2d_162 7th cir aff'g 356_fsupp_240 n d ill whether the necessary litigation of the patent’s validity is in essence tantamount to defending or perfecting its title to the grant of patent monopoly is open to debate although the patent itself is prima facie evidence of the invention the federal courts can and do hold patents invalid with regularity id in certain circumstances presented to the service the adverse opinion in 215_f2d_17 3d cir rev'g 20_tc_944 has been cited as authority for the deductibility of patent litigation expenses by the patent holder see g_c_m pincite plr plr the taxpayer in urquhart was found to be in the specific trade_or_business of securing and exploiting patent rights through licensing thereof the taxpayer was regularly incurring legal fees to protect everyday business revenue nevertheless the commissioner sought capitalization treatment arguing that the infringement action was just an attack on the validity of the patent the tax_court agreed id pincite- after the third circuit reversed however there has been no further challenge of the urquhart holding thus an acceptance by the service of urquhart has developed this tacit acceptance of urquhart lends support to the notion that patent litigation expenses are presumed deductible as an initial premise the seeming inconsistency with the norm of capitalization in this regard however is not so readily explained away see indopco supra yet presumably a uniformly recognized title case would involve a dispute over an uncontestedly valid patent or patents between two or more claimants see eg 168_f2d_787 6th cir the gist of the controversy is the right to the asset which produced the income held capital 7_tc_66 acq 1946_2_cb_2 legal fees in defense of action to compel assignment of patent must be capitalized in part and may be deducted in part heinemann v commissioner tcmemo_1988_164 costs of patent invalidity can rest on numerous legal grounds those include lack of novelty anticipation obviousness from the prior art prior public use and abandonment by the inventor among others u s c sec_102 sec_103 attempting to set_aside assignment of patent to the government by u s army scientist were capital notwithstanding the backdrop of the foregoing your request seeks advice on the treatment of copyright litigation expenses-not trademark or patent in this respect we are thus facing a much easier determination the general principle of looking to the origin and character of the claim still applies gilmore supra as does the proscription of sec_1 c against deducting the costs of defending and perfecting title to property but in this case there is no need to address questions surrounding the nature of taxpayer’s business or the sundry attempted explanations of the varying tax treatments of the patent cases the issue of origin and character of the claim is essentially a factual determination 60_tc_1 aff’d 489_f2d_752 2d cir on the basis of what we have been told of the underlying litigation this case is akin to the example used in the sec_212 regulations ie a ttorneys’ fees paid in a suit to quiet title to lands are not deductible but if the suit is also to collect accrued rents thereon that portion of such fees is deductible which is properly allocable to the service rendered in collecting such rents sec_1_212-1 this result is consistent with what we view as the better rule_of saltzman v commissioner tcmemo_1994_641 in saltzman a case you have also noted in order to decide whether litigation costs were capital or ordinary under the origin of the claim rule the court said it must consider the issues involved the nature and objectives of the litigation the defenses asserted the purposes for which the amounts claimed to be deductible were expended the background of the litigation and all facts pertaining to the controversy id t c m pincite cites omitted emphasis added see also 59_tc_708 when litigation is conducted both to defend or perfect title capital and to preserve or collect income deductible the court may make an allocation of the costs between the two categories id to the extent that the litigation costs relate to the recovery_of lost income these should be deductible when accrued by in another context the service has ruled that since the property rights inherent in patents are similar to that of copyrights the two should be treated similarly see revrul_75_202 1975_1_cb_170 revrul_60_226 1960_1_cb_26 whether certain royalty arrangements should be treated as sales nevertheless the real differences between the two property rights should not be ignored for our purposes for example whereas a patent is issued for years a copyright for post-1977 works is in force for the life of the author plu sec_50 years or in the case of a hired creator years from first publication similarly the legal defenses and measures of damages in respective infringement actions are not simply coextensive taxpayer however to the extent the costs are associated with a contest regarding taxpayer’s property interest itself the costs may be capital under saltzman case development hazards and other considerations given the above analysis and our conclusion any litigating hazards for the service here would stem from asserting that the injunctive relief portion of the underlying infringement suit constituted a capital_expenditure by nature if a court was unwilling to accept that title was not directly challenged in taxpayer’s infringement action it may be unwilling to use saltzman to justify any allocation of the litigation costs between deductible and capital expenses thus it would find all expenses deductible by clifford m harbourt senior technician reviewer income_tax accounting branch
